Title: Thomas Jefferson to Joseph Coppinger, 25 April 1815
From: Jefferson, Thomas
To: Coppinger, Joseph


          Sir Monticello Apr. 25. 15.
          I have to acknolege the reciept of your favor of the 6th. I have no doubt, either in a moral or economical view, of the desirableness to introduce a taste for malt liquors instead of that for ardent spirits. the difficulty is in changing the public taste & habit. the business of brewing is now so much introduced in every state, that it appears to me to need no other encouragement than to increase the number of consumers. I do not think it a case where a company need form itself on patriotic principles meerly, because there is a sufficiency of private capital which would embark itself in the business if there were a demand. but as to my self particularly I am too old & too fond of quiet to engage in new & distant undertakings. I am lately become a brewer for family use, having had the benefit of instruction to one of my people but by an English brewer of the first order. I had noted the advertisement of your book in which the process of malting corn was promised & had engaged a bookseller to send it to me as soon as it should come out. we tried it here the last fall with perfect success, and I shall use it principally hereafter. during the revolutionary war, the brewers on James river used Indian corn almost exclusively of all other. in my family brewing I have used wheat also as we do not raise barley. I shall still desire my bookseller to send me on your book when printed. Accept the assurance of my respect and best wishes for the extension of the use of malt liquors.
          Th: Jefferson
        